In re Applying for Appeal of Decision of Judiciary Commission.
Denied. This Court’s exclusive original jurisdiction under La. Const, art. V, Section 25 is invoked only upon a recommendation of discipline by the Judiciary Commission. In re: Quirk, 97-1143 (La.12/12/97), 705 So.2d 172. No recommendation of discipline has been filed in this case. However, relator may request that the Judiciary Commission reconsider the ruling of which he complains in light of the arguments raised in relator’s supplemental memorandum filed in this Court on April 24, 2003.
JOHNSON, J., would grant the writ.